DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed October 14, 2021 lists U.S. Patent 5,437,208 which was already listed on the PTO-892 filed on June 18, 2021 thus the reference has been crossed-out of the information disclosure statement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 5,477,747).
Regarding claim 1, Cheng discloses a stem, comprising:
a stem body (20) provided with a perforation (24);
a column (22), which is disposed at one end (the left end of 20 in Figure 1) of the stem body and provided with a first aperture (23), the perforation is in communication with the first aperture; and
a locking device (the items that fit into 24 as shown in Figure 2), which is disposed in the perforation and includes a clamping part (32), two sliding blocks (28) 
wherein, when the first fixing member moves toward inside of the perforation, the first fixing member drives the sliding blocks to approach each other and squeeze the clamping part, such that the clamping part moves in a direction toward the first aperture (see the movement of 32 between Figures 2 and 3).
Cheng does not disclose that the cross-section of the perforation being rectangular with rounded corners, the cross-section of each of the sliding blocks is rectangular with rounded corners, and a shape of each of the sliding blocks is the same as a shape of the perforation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cross-section of the perforation be rectangular with rounded corners, to have the cross-section of each of the sliding blocks be rectangular with rounded corners, and to have a shape of each of the sliding blocks be the same as a shape of the perforation, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Furthermore, changing the shape of the perforation and the cross-sectional shape of the sliding blocks to be rectangular with rounded corners would not alter nor destroy the function of the perforation and the two sliding blocks.  The Applicant has also not outlined in the specification any supposed benefit to the perforation and the sliding blocks being rectangular with rounded corners thus it would appear that the 
Regarding claim 2, Cheng discloses that each sliding block has a side (the side where 29 is located) that faces the other sliding block and each of the facing sides forms a squeezing surface (29), respectively;
the clamping part has two sides that form a contact surface (320); and
the contact surfaces abut against the squeezing surfaces, respectively (see Figures 2 and 3).
Regarding claim 3, Cheng discloses that extending directions of the squeezing surfaces are different from each other (each 29 is angled in a different direction thus meeting the claim limitation), and a distance between the squeezing surfaces increases in the direction toward the first aperture (see Figure 2).
Regarding claim 4, Cheng discloses that at least one of the squeezing surfaces is an inclined surface (each 29 is inclined) or an arc surface.
Regarding claim 5, Cheng discloses that the squeezing surfaces are both inclined surfaces (each 29 is inclined) or arc surfaces.
Regarding claim 6, Cheng discloses that extending directions of the contact surfaces are different from each other (each 320 is angled in a different direction thus meeting the claim limitation), and a distance between the squeezing surfaces increases in the direction toward the first aperture (see Figure 2).

Regarding claim 8, Cheng discloses that the contact surfaces are both inclined surfaces (each 320 is inclined) or arc surfaces.
Regarding claim 9, Cheng discloses that extending directions of the squeezing surfaces are different from each other (each 29 is angled in a different direction thus meeting the claim limitation), and a distance between the squeezing surfaces increases in the direction toward the first aperture (see Figure 2);
the squeezing surfaces are both inclined surfaces (each 29 is inclined) or arc surfaces;
extending directions of the contact surfaces are different from each other (each 320 is angled in a different direction thus meeting the claim limitation), and a distance between the contact surfaces increases in the direction toward the first aperture (see Figure 2);
the contact surfaces are both inclined surfaces (each 320 is inclined) or arc surfaces; and
shapes of the squeezing surfaces matches the shapes of the contact surfaces, respectively (see Figure 2).
Regarding claim 10, Cheng discloses a first engaging portion (any portion of the surface of the inner wall of 23) is disposed on an inner sidewall (the inner wall of 23) of the first aperture, and the first engaging portion is used **[for engaging a second engaging portion of an accessory in the first aperture]**.

Regarding claim 14, Cheng discloses that a side of the clamping part facing the first aperture is recessed inwardly to form an arc surface (34 is arcuate).
Regarding claim 15, Cheng discloses that the sliding blocks are respectively defined as a first sliding block (the right 28 in Figure 1) and a second sliding block (the left 28 in Figure 1), the first fixing member is a bolt (36 is a bolt), and the first fixing member sequentially passes through the first sliding block and the clamping part and is fastened into the second sliding block (see Figures 2 and 3).
Regarding claim 19, Cheng discloses a bicycle, comprising:
a bicycle body (the body of the bicycle); and
a steering assembly, including:
a steering tube (25) rotatably disposed on the bicycle body;
a stem (see Figure 1), which includes a stem body (20), a column (22), a locking device (the items that fit into 24 as shown in Figure 2) and a supporting structure (21); the stem body is provided with a perforation (24);
the column is disposed at one end (the left end of 20 in Figure 1) of the stem body and provided with a first aperture, the perforation is in communication with the first aperture;
the column is sleeved at the steering tube such that the steering tube is located in the first aperture;

the supporting structure is disposed at another end (the right end of 20 in Figure 1) of the stem body;
wherein, when the first fixing member moves toward inside of the perforation, the first fixing member drives the sliding blocks to approach each other and squeeze the clamping part, such that the clamping part moves in a direction toward the first aperture, the clamping part thereby squeezes the steering tube such that the steering tube is fixed in the first aperture (see the movement of 32 between Figures 2 and 3); and
a handlebar (Column 2 / Line 28) disposed in the supporting structure.
Cheng does not disclose that the cross-section of the perforation being rectangular with rounded corners, the cross-section of each of the sliding blocks is rectangular with rounded corners, and a shape of each of the sliding blocks is the same as a shape of the perforation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cross-section of the perforation be rectangular with rounded corners, to have the cross-section of each of the sliding blocks be rectangular with rounded corners, and to have a shape of each of the sliding blocks be the same as a shape of the perforation, since there is no invention in merely changing the shape or form of an article without changing its function except in a design .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 5,477,747) in view of Lin (US 5,971,415).
Regarding claim 16, Cheng discloses that the sliding blocks are respectively defined as a first sliding block (the right 28 in Figure 1) and a second sliding block (the left 28 in Figure 1);
the first fixing member includes a head portion (the large end of 36) and a rod portion (the shaft portion of 36); and
the rod portion sequentially passes through the first sliding block and the clamping part and is fixed into the second sliding block (see Figure 2).
Cheng does not disclose that the locking device further includes a gasket ring sleeved at the rod portion and abutting against the first sliding block and the head portion.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the locking member of Cheng to have a gasket ring sleeved at the rod portion and abutting against the first sliding block and the head portion, as taught by Lin, for the purpose of providing a structure that aids in preventing foreign debris from entering the locking device.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 5,477,747) in view of Hellmich (DE 202016100990 U1; see provided machine translation).
Regarding claim 17, Cheng discloses that one end (the end of 24 that is shown in Figure 1) of the perforation is an open end, and another end of the perforation (the end of 24 that is not shown in Figure 1).
Cheng does not disclose that the other end is a closed end.
Hellmich teaches a perforation (13) that has an open end (the top of 13 in Figure 1) that is open and another end (131) that is closed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the other end of the perforation of Cheng to be closed, as taught by Hellmich, for the purpose of providing a structure that aids in preventing foreign debris from entering the locking device.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 5,477,747) in view of Vandermolen et al. (US 10,953,948 B2).

wherein the extension part is disposed at another end (the right end of 20 in Figure 1) of the stem body.
Cheng does not disclose a fixing part, and the at least one fixing hole is disposed at bottom of the extension part;
the fixing part is provided with at least one through hole penetrating the fixing part;
an axis of the at least one fixing hole is coaxial with an axis of the at least one through hole and is perpendicular to a length direction of the stem body; and
the at least one second fixing member passes through the at least one through hole and is fixed into the at least one fixing hole, such that the fixing part is fixed below the extension part.
Vandermolen et al. teaches a supporting structure (20) including an extension part (21), a fixing part (22) and at least one second fixing member (26);
wherein the extension part is disposed at another end (the left end of the stem in Figures 1 and 2) of a stem body (see Figures 1 and 2) and at least one fixing hole (the hole in 21 that 26 screws into) is disposed at bottom of the extension part;
the fixing part is provided with at least one through hole (the hole in 22 that 26 goes through) penetrating the fixing part;

the at least one second fixing member passes through the at least one through hole and is fixed into the at least one fixing hole, such that the fixing part is fixed below the extension part (see Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting structure of Cheng to have an extension part, a fixing part and at least one second fixing member, to have the extension part is disposed at another end of the stem body and at least one fixing hole be disposed at bottom of the extension part, to have the fixing part be provided with at least one through hole penetrating the fixing part, to have an axis of the at least one fixing hole be coaxial with an axis of the at least one through hole and be perpendicular to a length direction of the stem body, and to have the at least one second fixing member passes through the at least one through hole and be fixed into the at least one fixing hole, such that the fixing part is fixed below the extension part, as taught by Vandermolen et al., for the purpose of providing a supporting structure that for more compressive pressure to be placed on the handlebar through the separate fixing part and plurality of fasteners thus providing a more stable handlebar fastening structure.
Regarding claim 20, Cheng discloses a supporting structure (21) including an extension part (the part of 12 that wraps around the handlebar) and at least one second 
wherein the extension part is disposed at another end (the right end of 20 in Figure 1) of the stem body.
Cheng does not disclose a fixing part, and the at least one fixing hole is disposed at bottom of the extension part;
the fixing part is provided with at least one through hole penetrating the fixing part;
an axis of the at least one fixing hole is coaxial with an axis of the at least one through hole and is perpendicular to a length direction of the stem body; and
the at least one second fixing member passes through the at least one through hole and is fixed into the at least one fixing hole, such that the fixing part is fixed below the extension part, and the fixing part and the extension part jointly fix the handlebar.
Vandermolen et al. teaches a supporting structure (20) including an extension part (21), a fixing part (22) and at least one second fixing member (26);
wherein the extension part is disposed at another end (the left end of the stem in Figures 1 and 2) of a stem body (see Figures 1 and 2) and at least one fixing hole (the hole in 21 that 26 screws into) is disposed at bottom of the extension part;
the fixing part is provided with at least one through hole (the hole in 22 that 26 goes through) penetrating the fixing part;
an axis (the axial centerline of the hole in 21 that 26 fits into) of the at least one fixing hole is coaxial with an axis (the axial centerline of the hole in 22 that 26 fits into) of 
the at least one second fixing member passes through the at least one through hole and is fixed into the at least one fixing hole, such that the fixing part is fixed below the extension part (see Figures 1 and 2), and the fixing part and the extension part jointly fix the handlebar.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting structure of Cheng to have an extension part, a fixing part and at least one second fixing member, to have the extension part is disposed at another end of the stem body and at least one fixing hole be disposed at bottom of the extension part, to have the fixing part be provided with at least one through hole penetrating the fixing part, to have an axis of the at least one fixing hole be coaxial with an axis of the at least one through hole and be perpendicular to a length direction of the stem body, and to have the at least one second fixing member passes through the at least one through hole and be fixed into the at least one fixing hole, such that the fixing part is fixed below the extension part, and the fixing part and the extension part jointly fix the handlebar, as taught by Vandermolen et al., for the purpose of providing a supporting structure that for more compressive pressure to be placed on the handlebar through the separate fixing part and plurality of fasteners thus providing a more stable handlebar fastening structure.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in Ex parte Masham, 2 USPQ2d 1647 (1987).
Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656